DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a bio-illuminance measuring part in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-13 each recite the limitation "[t]he circadian illuminance correcting apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claims.  This has been taken herein to be the same as the circadian rhythm correcting apparatus recited by claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Reen et al. (U.S. Pub. No. 2018/0339127 A1; hereinafter known as “Van Reen”).
Regarding claim 1, Van Reen discloses a circadian rhythm correcting apparatus (Abstract) comprising: a bio-illuminance measuring part configured to measure bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), a light source configured to irradiate light of a circadian wavelength band toward a ganglion cell, a light source driver configured to drive the light source by supplying power to the light source, and a controller configured to control the light source driver on the basis of the bio-illuminance measured by the bio-illuminance measuring part ([0009]-[0011]; [0052]; [0056]-[0059]; [0078]; [0095]; [0102]; [0106]-[0109]).
Regarding claim 2, Van Reen discloses that the controller compares the bio-illuminance with reference bio-illuminance and drives the light source driver when the bio-illuminance is lower than the reference bio-illuminance (Figs. 8, 13; [0017]-[0019]; [0056]; [0059]; [0101]-[0104]).
Regarding claim 3, Van Reen discloses that the controller compares the bio-illuminance with reference bio-illuminance and outputs a control signal corresponding to a value of a difference between the bio-illuminance and the reference bio-illuminance to the driver (Figs. 8, 13; [0017]-[0019]; [0056]; [0059]; [0101]-[0104]).

Regarding claim 5, Van Reen discloses that the reference bio-illuminance is an illuminance value required to maintain a regular circadian rhythm and varies according to a circadian time (Figs. 8, 13; [0016]-[0019]; [0056]; [0059]; [0101]-[0104]).
Regarding claim 6, Van Reen discloses that the circadian wavelength band is in a range of 400 nm to 550 nm (Figs. 2, 4; [0008]; [0059]-[0060]; [0105]).
Regarding claim 14, Van Reen discloses a circadian rhythm correcting method (Abstract) comprising: measuring bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), outputting a control signal on the basis of the measured bio-illuminance, driving a light source by supplying power to the light source on the basis of the control signal, and irradiating light of a circadian wavelength band toward a ganglion cell by the light source ([0009]-[0011]; [0052]; [0056]-[0059]; [0078]; [0095]; [0102]; [0105]-[0109]).
Regarding claim 15, Van Reen discloses comparing the bio-illuminance with reference bio-illuminance and outputting the control signal when the bio-illuminance is lower than the reference bio-illuminance (Figs. 8, 13; [0017]-[0019]; [0056]; [0059]; [0101]-[0104]).
Regarding claim 16, Van Reen discloses outputting the control signal corresponding to a difference value between the bio-illuminance and reference bio-illuminance by comparing the bio-illuminance with the reference bio-illuminance (Figs. 8, 13; [0017]-[0019]; [0056]; [0059]; [0101]-[0104]).

Regarding claim 18, Van Reen discloses a circadian rhythm correcting apparatus (Abstract) comprising: a bio-illuminance measuring part configured to measure bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), a light source configured to irradiate light of a circadian wavelength band toward a ganglion cell, a light source driver configured to drive the light source by supplying power to the light source, and a controller configured to control the light source driver on the basis of the bio-illuminance measured by the bio-illuminance measuring part ([0009]-[0011]; [0052]; [0056]-[0059]; [0078]; [0095]; [0102]; [0106]-[0109]), wherein the controller compares the bio-illuminance with reference bio-illuminance and outputs a control signal corresponding to a value of a difference between the bio-illuminance and the reference bio-illuminance to the light source driver, and wherein the reference bio-illuminance is an illuminance value required to maintain a regular circadian rhythm and varies according to a circadian time (Figs. 8, 13; [0016]-[0019]; [0056]; [0059]; [0101]-[0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Reen as applied to claim 1 above, and further in view of Brainard (U.S. Pub. No. 2001/0056293 A1).  Van Reen discloses the invention as claimed, see rejection supra, but fails to disclose that the bio-illuminance measuring part measures the bio-illuminance using a circadian lambda filter that passes the external light according to a circadian sensitivity curve, and the circadian sensitivity curve is a light sensitivity characteristic curve for a hormone that controls a circadian rhythm, wherein the .

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Reen as applied to claim 1 above, and further in view of Oh et al., “Healthy, natural, efficient and tunable lighting: four-package white LEDs for optimizing the circadian effect, color quality and vision performance,” Light Sci. Appl., 3, e141, 2014 (hereinafter known as “Oh”).
Regarding claim 9, Van Reen discloses the invention as claimed, see rejection supra, and further discloses that the bio-illuminance measuring part measures illuminance of the external light and determines a circadian action factor ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]).  Van Reen fails to disclose calculating the bio-
Regarding claim 10, Van Reen discloses the invention as claimed, see rejection supra, but fails to disclose that the light source irradiates the light of the circadian wavelength band toward the ganglion cell such that a melatonin suppression rate in an activity time zone becomes 80% or more.  Oh discloses a circadian rhythm correcting apparatus (Abstract) that irradiates light of a circadian wavelength band wherein white LEDs at a CCT of 10,000 K can mimic daylight and provide controllable circadian effects (Introduction; Materials and Methods).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Reen with the light source taught by Oh in order to mimic daylight and provide controllable circadian effects.  The present specification teaches that white light with a CCT of 10,000 K provides a melatonin suppression rate of 80% of more, so the proposed combination meets this limitation.
Regarding claim 11, Van Reen discloses the invention as claimed, see rejection supra, and further discloses that the light source irradiates the light of the circadian wavelength band toward the ganglion cell such that a circadian action factor is 0.8 or 
Regarding claim 12, Van Reen discloses the invention as claimed, see rejection supra, but fails to disclose that the light source irradiates one light among light mixed with a blue wavelength band and a cyan wavelength band, and light in a white wavelength band having a color temperature ranging from 10,000 K to 18,000 K toward the ganglion cell.  Oh discloses a circadian rhythm correcting apparatus (Abstract) that irradiates light of a circadian wavelength band wherein white LEDs at a CCT of 10,000 K can mimic daylight and provide controllable circadian effects (Introduction; Materials and Methods).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Reen with the light source taught by Oh in order to mimic daylight and provide controllable circadian effects. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Reen as applied to claim 1 above, and further in view of Lee (U.S. Pub. No. 2016/0027282 A1).  Van Reen discloses the invention as claimed, see rejection supra, but fails to disclose an alarm part configured to provide an alarm so that a user may escape an environment in which melatonin secretion is suppressed when the bio-illuminance is equal to or greater than reference bio-illuminance. Lee discloses a circadian rhythm correcting apparatus (Abstract) comprising an alarm part that informs a user when they are in an environment in which melatonin secretion is suppressed, using comparison to thresholds, in order to allow the user to prevent adverse effects ([0022]; [0045]; [0048]; [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Reen with an alarm part, as taught by Lee, in order to allow the user to prevent adverse effects.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-9, 14, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 8-11 of copending Application No. 16/525,183 (reference application).  Although the claims at they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the reference application anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THADDEUS B COX/Primary Examiner, Art Unit 3791